Citation Nr: 1013944	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  08-17 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to education benefits under Chapter 35, Title 38, 
United States Code (Dependents' Educational Assistance 
Program) for enrollment in on-line training at the Richard 
McKenna Charter High School in Mountain Home, Idaho.  


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The Veteran had active military service from March 1986 to 
January 1989, and service during the Gulf War.  He died while 
on active duty in September 1992.  The appellant is his 
daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 decision by the 
Department of Veterans Affairs' (VA) Education Center in 
Muskogee, Oklahoma that denied benefits under the Dependents' 
Educational Assistance Program (DEA) for enrollment in on-
line training at the Richard McKenna Charter High School in 
Mountain Home, Idaho.  

The appellant was scheduled for a personal hearing before a 
Veterans Law Judge in Washington, D.C. in June 2009, as 
requested in her June 2008 substantive appeal.  However, she 
failed to report.  Under the applicable regulation, if an 
appellant fails to appear for a scheduled hearing and a 
request for postponement has not been received and granted, 
the case will be processed as though the request for a 
hearing had been withdrawn.  38 C.F.R. § 20.702 (d) (2009).  
Accordingly, the appellant's request for a hearing is 
considered withdrawn.  


FINDINGS OF FACT

1.  The appellant is shown to have been previously certified 
as eligible to receive DEA benefits.  

2.  The Richard McKenna Charter High School in Mountain Home, 
Idaho, has not been approved by the State approving agency 
for DEA benefits. 




CONCLUSION OF LAW

The criteria for DEA benefits based on enrollment in on-line 
training at the Richard McKenna Charter High School in 
Mountain Home, Idaho, are not met.  38 U.S.C.A. §§ 3500, 
3672(a) (West 2002 & Supp. 2009); 38 C.F.R. §§ 21.4250, 
21.4258, 21.7122, (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board notes that VA's duty-to- 
assist and notification obligations, set out in 38 U.S.C.A. § 
5103 (West 2002 and Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2009), are not applicable to claims such as the one decided 
herein.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In 
Barger, the United States Court of Appeals for Veterans 
Claims (Court) held that the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, with its 
expanded duties to notify and assist, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e. the 
laws changed by VCAA).  The statute at issue in this case 
also is not found in Chapter 51 (rather, in Chapter 35).  

Moreover, the pertinent facts in this case are clear and the 
law is dispositive.  There is no additional information or 
evidence that could be obtained to substantiate the claim.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the Board will now proceed to adjudicate the 
merits of this appeal.  



Analysis

VA will approve a program of education selected by an 
eligible person if:  (1) the program is defined by 
regulation; (2) the individual is not already qualified for 
the objective of the program of education; (3) the proposed 
educational institution or training establishment is in 
compliance with all requirements of 38 U.S.C. Chapters 35 and 
36; and, (4) it does not appear that enrollment in or pursuit 
of such person's program of education would violate any 
provision of 38 U.S.C. Chapters 35 and 36.  38 C.F.R. § 
21.3130(a) (2009).

A course of education, including the class schedules of a 
resident course (other than a flight course) not leading to a 
standard college degree offered by a school must be approved 
by the State approving agency (SAA) for the State in which 
the school is located, or by the SAA that has appropriate 
approval authority, or, where appropriate, by VA.  38 C.F.R. 
§ 21.4250(a) (2009).

Approval by an SAA will be in accordance with the provisions 
of 38 U.S.C. Chapter 36 and such regulations and policies as 
the agency may adopt not in conflict therewith.  38 C.F.R. § 
21.4250(b) (2009).  Each SAA will furnish to VA a current 
list of schools specifying courses that it has approved, and 
will furnish such other information as VA may determine to be 
necessary.  38 C.F.R. § 21.4250(c) (2009).

The appellant applied for DEA benefits for an on-line program 
leading to a high school diploma at the Richard McKenna 
Charter High School in Mountain Home, Idaho in January 2008.  
She was informed in January 2008 that she qualified for DEA 
benefits based on her father's VA benefits and essentially 
that she had eight years to use the benefits.  In February 
2008, the Richard McKenna Charter High School in Mountain 
Home, Idaho, certified that she was enrolled in on-line 
training for a high school diploma from October 1, 2007 to 
May 28, 2008.  

The SAA of jurisdiction must approve the school and or 
program before VA disburses educational assistance.  As noted 
by the Muskogee Education Center, according to the Web 
Enhanced Approval Management System (WEAMS), the Richard 
McKenna Charter High School in Mountain Home, Idaho, was not 
approved for DEA benefits.  This information was confirmed in 
July 2008.  Additionally, in an April 2008 letter from a 
Veterans Education Coordinator with the Idaho Division of 
Professional Technical Education, in Boise, Idaho, the 
appellant was informed that benefits may be approved if the 
Richard McKenna Charter High School requested approval of 
their high school diploma program and she enrolled in a 
residential course of instruction with physical attendance at 
the school.  To date, such approval has not been granted.  

Although the Board is sympathetic to the appellant, 
particularly with regard to her statements relating to the 
prevalence of on-line learning available due to technological 
innovations, the law is dispositive on this issue, and the 
Board is bound by such law.  The course of study in which she 
enrolled at the Richard McKenna Charter High School in 
Mountain Home, Idaho, has not been approved.  Consequently, 
the claim must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to DEA benefits based on enrollment in on-line 
training at the Richard McKenna Charter High School in 
Mountain Home, Idaho, is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


